

117 HR 3790 IH: Rural Forest Markets Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3790IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Ms. Pingree (for herself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo authorize the Secretary of Agriculture to guarantee investments that will open new markets for forest owners in rural areas of the United States, and for other purposes.1.Short titleThis Act may be cited as the Rural Forest Markets Act of 2021.2.Rural forest market investment program(a)DefinitionsIn this section:(1)RuralThe term rural has the meaning given the term in section 343 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991).(2)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Establishment of program(1)In generalThe Secretary shall establish a program, to be known as the Rural Forest Market Investment Program, to guarantee an environmental impact bond, loan, or other investment vehicle, as determined by the Secretary, issued for the sole purpose of financing eligible projects described in subsection (c), to enable rural private forest landowners to participate in an innovative market for forest carbon or other products.(2)ConsiderationIn establishing the program under paragraph (1), the Secretary shall consider ways to ensure that the program minimizes, to the extent practicable, disruptions to traditional forest products markets.(c)Eligible projectsAn eligible project referred to in subsection (b)(1) is a project developed by private entity, or a publicly supported, charitable nonprofit organization, engaged in the aggregation of sustainable forestry practices implemented by rural private forest landowners to facilitate the sale of credits in the voluntary carbon market or other environmental market, using a methodology approved by a credible, third-party entity, as determined by the Secretary.(d)RequirementsA project described in subsection (c) that includes the practice of tree planting may only be carried out, as determined by the Secretary—(1)on land that was historically forested;(2)using tree species that are native to the region and at ecologically appropriate densities; and(3)in a manner that does not create other negative impacts to biodiversity or the environment.(e)Guarantee amountThe Secretary may guarantee not more than $150,000,000 with respect to each bond, loan, or other investment vehicle under subsection (b)(1).(f)RegulationsNot later than 30 days after the date of enactment of this Act, the Secretary shall issue regulations to implement the program established under subsection (b)(1).(g)Termination of authorityThe authority provided by this section terminates on September 30, 2023.